Motion for leave to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on a typewritten brief. The appellant is directed to file five copies of his brief and to serve one copy. Motion to enlarge time granted. The appellant’s time to perfect the appeal is enlarged to the January 1961 Term, for which term the appeal is ordered to be placed on the calendar. Motion for assignment of counsel granted. James J. O’Donnell, Esq., 98 Nepperhan Avenue, Yonkers, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.